Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered January 28, 1999, convicting *525defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to two counts of the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to concurrent prison terms of 4V2 to 9 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement to the statutory minimum sentence. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Carpinello and Mugglin, JJ„ concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.